Citation Nr: 0126232	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  94-36 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to August 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In April 1997, the Board determined that the 
veteran's claim for service connection for peripheral 
neuropathy was a new claim.  It also determined that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for PTSD.  The Board remanded 
both claims for further development.  After undertaking 
additional development, the RO denied both claims.  The case 
was returned to the Board in October 2001.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran maintains that he has PTSD as a result of his 
service in Vietnam.  As noted above, this case was remanded 
to the RO for additional development in April 1997.  The 
Board directed that the RO obtain morning reports for the 
period of the veteran's tour of duty from the National 
Archives and Records Administration (NARA).  The record 
reflects that the RO made its first request in September 
1999.  In November 2000, NARA responded that it would only 
conduct a search for a 30 day period.  Electronic mail 
correspondence shows that the RO contacted NARA in August 
2001, noting that it had been directed by the Board to obtain 
the requested information.  NARA answered that the veteran's 
name did not appear on a morning report search for the 
indicated period.  In response, the RO stated that pursuant 
to the Board remand, the morning reports were still required, 
regardless of whether the veteran's name appeared on them.  
NARA responded that it would not make copies of all morning 
reports because, "it would take too much time to make 
copies" for the period indicated, and apologized that it was 
unable to furnish copies.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet.App. 268 (1998).  

The Board further notes that under the VCAA, VA is required 
to obtain relevant records in the possession of a Federal 
department or agency, if the records have been adequately 
identified and any necessary authorization has been obtained.  
In addition, the VCAA provides that the cost of supplying the 
required information will be borne by the Federal department 
or agency supplying the records.  38 U.S.C.A. §§ 5103A, 5106 
(West Supp. 2001)

The Board also notes that the evidence of record includes a 
copy of an August 1996 letter to the veteran regarding his 
current Social Security Benefits.  Copies of the decision 
awarding Social Security Administration (SSA) benefits and of 
the records upon which the award was based are not of record.  
As records supportive of the veteran's claims might be in the 
possession of the SSA, such records should be obtained.

The Board further notes that that among the bases of the 
veteran's claim for service connection for peripheral 
neuropathy is that the disease was manifested within the one 
year presumptive period following the veteran's discharge 
from service.  The medical evidence shows that the veteran 
was not diagnosed with this disorder until 1983 but a private 
physician reported in 1987 that the disorder had its onset 
one or two years following the veteran's discharge from 
service.  In addition, at a VA examination in November 1999, 
the veteran's mother informed the examiner that the gait 
problems leading to the diagnosis of peripheral neuropathy 
had been present long before the disorder was diagnosed.  At 
this examination the veteran reported that his problems with 
tingling and numbness started shortly after his discharge 
from service.

The record does not reflect that the veteran has been 
adequately informed of the evidence needed to substantiate 
that he manifested peripheral neuropathy within one year of 
his discharge from service.  

Finally, the Board notes that by a rating decision dated in 
September 2001, the RO denied the veteran's claim for a total 
rating based on individual unemployability due to service 
connected disability.  In written argument submitted to the 
RO in September 2001, the veteran's representative expressed 
disagreement with the RO's rating decision denying a total 
rating based on individual unemployability.  The RO has not 
yet issued a statement of the case in response to the notice 
of disagreement.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  See also VAOPGCPREC 16-92, 57 Fed. Reg. 
49747 (1992).

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran and 
his representative to identify specific 
names, addresses, and approximate dates 
of treatment or evaluation for any health 
care providers, private and VA, who may 
possess additional records pertinent to 
his claims.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should also request the 
veteran and his representative to submit 
evidence corroborative of the presence of 
symptoms of peripheral neuropathy within 
one year of the veteran's discharge from 
service.  Such evidence could include 
statements from persons who observed the 
veteran experiencing problems with his 
feet and/or hands during the first year 
following his discharge from service, as 
well as statements from physicians 
supportive of the presence of 
manifestations of peripheral neuropathy 
within one year of the veteran's 
discharge from service. 

4.  The RO should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits, the records upon 
which the award was based, and any 
subsequent disability determinations for 
the veteran by the SSA with the records 
upon which those determinations were 
based.

5.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), Attn:  NCPMA-O, 
9700 Page Boulevard, St. Louis, MO 63132 
and obtain morning reports for Co. A 
501st Avn. Bn. APO 96227, from February 
to June 1965.  All records, once 
obtained, must be associated with the 
claims folder.

6.  Then, the RO should review the claims 
folders to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  In addition, the RO should 
undertake any other development it 
determines to be required to comply with the 
notice and duty to assist provisions of the 
VCAA and the implementing regulations. 

7.  When the above development has been 
completed, the RO should readjudicate the 
issues of entitlement to service 
connection for PTSD and peripheral 
neuropathy.  If service connection is 
granted for one or both of these 
disabilities but the rating or combined 
rating for the service-connected 
disability(ies) is less than 100 percent, 
the RO should readjudicate the claim for 
a total rating based on individual 
unemployability.  If the benefits sought 
on appeal, including the total rating 
based on individual unemployability, are 
not granted to the veteran's satisfaction 
or rendered moot, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
The veteran should be informed of the 
requirements to perfect an appeal with 
respect to the total rating issue, if 
this matter remains at issue.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




